Respondents' motion to dismiss appeal denied on payment to the respondents within ten days of ten dollars *Page 632 
costs, and appellant's motion for an order directing respondents to accept a copy of the undertaking heretofore filed with the clerk of the Supreme Court, Westchester county, White Plains, N Y, and to accept the appellant's briefs and notice of argument for the next session of this court, and relieve the appellant of the failure to file the undertaking within the time prescribed by section 593 of the Civil Practice Act thereupon granted.
 *Page 1